Citation Nr: 1111316	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-28 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.  He was awarded the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for PTSD, bilateral hearing loss and diabetes type II.

In March 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted in December 2010 following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, regardless of the precise diagnosis. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and service connection for type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Current hearing loss disability has not been demonstrated in either ear.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in February 2007, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was instructed in the February 2007 letter to submit any medical evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the February 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

The Veteran requested in the July 2007, VA Form 9, substantive appeal, that recent that VA treatment records documenting elevated blood sugar be obtained.  The last VA records in the claims file are dated in April 2007.  However, in the January 2007 claim, the Veteran reported that he had not receive treatment for hearing loss and at no time has he stated that there are outstanding treatment records pertaining to his hearing loss claim or that he has been treated at a VA facility for any hearing related disability.  There is no other indication in the record that there are relevant outstanding VA or private treatment records.  Therefore, the Board finds that the identified VA treatment records are not relevant to the claim for service connection for bilateral hearing loss.  

Additionally, the Veteran was provided a proper VA examination in April 2007 in connection with his bilateral hearing loss claim.  There is no indication that bilateral hearing loss has worsened since the April 2007 VA examination.  As such, there is no basis for additional examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a bilateral hearing loss disability due to acoustic noise exposure from weapons fire in service.  The Veteran's DD-214 demonstrates that served in field artillery support and was awarded a Combat Infantryman Badge.  Therefore, the evidence establishes in-service  noise exposure.  38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2010), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran received a VA examination in April 2007, during which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
20
30
LEFT
20
20
25
30
35

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  

The results of the April 2007 audiogram and examination do not demonstrate a hearing loss disability in either ear under 38 C.F.R. § 3.385; and the Veteran has not reported a worsening of hearing acuity since.  

At no time since the claim was filed in January 2007 has an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater, the auditory thresholds for at least three of these frequencies of 26 decibels or greater, or speech recognition scores using the Maryland CNC Test of less than 94 percent been shown.  

While the Veteran is competent to report current hearing loss and a continuity of symptoms since service, it would require medical expertise to say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2010) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, he would not be competent to say that his hearing loss met the thresholds of 38 C.F.R. § 3.385.  Indeed, he has not made such a contention.

Accordingly, as the Board finds that the weight of the evidence is against a finding that there is a bilateral hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

In the July 2007 VA Form 9, the Veteran reported that he had been seen daily at the VA medical center (VAMC) to monitor his blood sugar.  The last VA treatment records in the claims file are dated in April 2007.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.    

In addition, the Veteran stated in the VA Form 9 that he did not feel his VA examination was sufficient.  He stated that it only lasted 10 minutes and he disputed the examiner's report that when asked about the lack of reported depression symptoms, the Veteran responded that he has "always been a happy-go-lucky guy."  Rather, the Veteran asserted since Vietnam his state of mind is most of the time negative and void of hopeful thoughts.  This is consistent with a January 2007 PTSD questionnaire where the Veteran reported depression and a lack of interest in activities and people.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Therefore, a new VA examination must be provided in order to determine the nature and etiology of any current acquired psychiatric disorder(s).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the necessary steps to obtain all records of the Veteran's treatment at the Greenville VA Outpatient Clinic for elevated blood sugar or type II diabetes mellitus in accordance with 38 C.F.R. 
§ 3.159 (2010).  If additional information is needed to complete this request, the Veteran should be so advised.

2.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


